J-A06009-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

JAMES PELLECHIA, AS EXECUTOR OF              IN THE SUPERIOR COURT OF
THE ESTATE OF KATHLEEN PELLECHIA,                  PENNSYLVANIA
DECEASED

                        Appellant

                   v.

YEN SHOU CHEN, M.D., AND POCONO
GASTROENTEROLOGY, PC AND POCONO
AMBULATORY SURGERY CENTER,
LIMITED AND POCONO AMBULATORY
SURGERY CENTER, INC.

                                                  No. 1208 EDA 2015


              Appeal from the Judgment Entered June 25, 2015
              In the Court of Common Pleas of Monroe County
                   Civil Division at No(s): 11026 Civil 2011


BEFORE: PANELLA, J., SHOGAN, J., and RANSOM, J.

MEMORANDUM BY PANELLA, J.                           FILED JUNE 13, 2017

     In this appeal from a defense verdict in a medical malpractice trial,

Appellant, James Pellechia, as executor for his deceased wife, Kathleen

Pellechia’s estate, challenges three evidentiary rulings made by the trial

court. In each instance, we conclude that the estate is due no relief on

appeal and therefore affirm.

     The transcripts reveal that Kathleen Pellechia presented to Appellee,

Dr. Yen Shou Chen, M.D., in January 2010 with consistent, long-term, daily

stomach complaints. At the time, she was also treating a heart condition by

taking blood thinning medications.
J-A06009-17


     Dr. Chen scheduled an endoscopic procedure to address Kathleen’s

stomach complaints. He was concerned with the impact that the blood

thinners would have on her recovery from the surgery, but also recognized

the cardiac risk that might arise from a lengthy pause in taking the

medication. He therefore recommended that Kathleen continue to take the

blood thinners until the day before the endoscopic procedure.

     During the procedure, Dr. Chen discovered three polyps in Kathleen’s

stomach and removed them. Afterwards, he advised Kathleen that he had

removed the polyps and that if she suffered from any digestive issues or

chest pain during recovery, she should contact him immediately. She was

subsequently discharged and sent home.

     The next morning, James called Dr. Chen’s office at 7:07 a.m. and

informed the answering service that Kathleen was nauseated, vomiting, and

had passed out the night before. Dr. Chen called back a few minutes later

with advice.

     This advice was a heavily litigated issue at trial. Both parties agreed

that Dr. Chen prescribed an anti-nausea medication for Kathleen. Dr. Chen

testified that he also directed James to take his wife to the emergency room

immediately. In contrast, James testified that Dr. Chen made no mention of

the emergency room.

     James drove to his pharmacy, which opened a 9:00 a.m. that morning.

He filled the prescription and gave the anti-nausea medicine to his wife, but


                                    -2-
J-A06009-17


her condition continued to worsen. At approximately 12:30 p.m., he again

called Dr. Chen to inform him that Kathleen’s condition was worsening. Dr.

Chen informed him to take Kathleen to the emergency room immediately.

Despite the hospital’s best efforts, Kathleen ultimately perished from cardiac

shock and blood loss.

      The estate presented the expert testimony of John Loughrey, M.D., a

gastroenterologist,   on   the   issue   of    whether   Dr.   Chen   followed   the

appropriate standard of care, and Robert Stark, M.D., a cardiologist, on the

issue of causation. During voir dire of Dr. Stark, the defense questioned him

about a consent decree in Connecticut that required certain aspects of his

practice be monitored by other cardiologists. The estate objected to this

question, but the transcript does not reveal an explicit ruling on the estate’s

objection. However, the questioning continued, and Dr. Stark confirmed the

existence of the consent decree.

      The defense presented the expert testimony of Adam Elfant, M.D., a

gastroenterologist, on the issue of standard of care, and Paul Coady, M.D., a

cardiologist, on the issue of causation. Of importance to this appeal, Dr.

Elfant opined that the prescription for an anti-nausea drug was within the

standard of care. Furthermore, he opined that it did not necessarily indicate

that Dr. Chen had not directed James to take his wife to the hospital

immediately; it was common to issue such a prescription for convenience’s

sake if the emergency room visit revealed no emergent condition.


                                         -3-
J-A06009-17


      At the conclusion of the trial, the jury returned a verdict finding that

Dr. Chen and the other defendants had not been negligent in their care for

Kathleen. The estate filed post-trial motions seeking a new trial that the trial

court denied. This timely appeal followed.

      On appeal, the estate challenges the trial court’s refusal to grant a

new trial based upon three of its evidentiary rulings. “Our standard of review

from an order denying a motion for a new trial is whether the trial court

committed an error of law, which controlled the outcome of the case, or

committed an abuse of discretion.” Mirabel v. Morales, 57 A.3d 144, 150

(Pa. Super. 2012) (citation omitted). “A trial court commits an abuse of

discretion when it rendered a judgment that is manifestly unreasonable,

arbitrary, or capricious, has failed to apply the law, or was motivated by

partiality, prejudice, bias, or ill will.” Id. (citation omitted).

      Unless an error of law controls the outcome of a case, we will not

reverse an order denying a new trial. See Lockley v. CSX Transp., Inc., 5
A.3d 383, 388 (Pa. Super. 2010). “[A] litigant is entitled only to a fair trial

and not a perfect trial.” Id. at 392 (citation omitted).

      With regard to the admissibility of evidence:

      [A] trial court has broad discretion … and is not required to
      exclude all evidence that may be detrimental to a party’s case.
      Such rulings on the admission of evidence will not be overturned
      by this Court absent a conclusion that the law has been
      overridden or misapplied, or the judgment exercised is
      manifestly unreasonable, or the result of partiality, prejudice,
      bias or ill-will, as shown by the evidence or the record.


                                        -4-
J-A06009-17


Schuenemann v. Dreemz, LLC, 34 A.3d 94, 102 (Pa. Super. 2011).

      In its first argument, the estate contends that the trial court erred in

allowing Dr. Elfant and Dr. Coady to testify to matters beyond the fair scope

of their expert reports. In particular, it argues that these experts testified to

the appropriateness of Dr. Chen’s prescription of the anti-nausea medicine

when they did not mention this opinion in their expert reports.

      Pennsylvania Rules of Civil Procedure require that an expert’s
      testimony at trial be limited to the fair scope of his deposition
      testimony or pretrial report:

            To the extent that the facts known or opinion held by
            an expert have been developed in discovery
            proceedings under subdivision (a)(1) or (2) of this
            rule, the direct testimony of the expert at the trial
            may not be inconsistent with or go beyond the fair
            scope of his or her testimony in the discovery
            proceedings as set forth in the deposition, answer to
            an interrogatory, separate report, or supplement
            thereto . . . .

      Pa.R.C.P. 4003.5(c) (emphasis supplied).

            ...

            [I]n deciding whether an expert’s trial testimony is
            within the fair scope of his report, the accent is on
            the word “fair.” The question to be answered is
            whether, under the circumstances of the case, the
            discrepancy between the expert’s pre-trial report and
            his trial testimony is of a nature which would prevent
            the adversary from preparing a meaningful response,
            or which would mislead the adversary as to the
            nature of the appropriate response.

Bainhauer v. Lehigh Valley Hospital, 834 A.2d 1146, 1150-51 (Pa.

Super. 2003) (citations omitted, emphasis omitted). Rule 4003.5 is intended


                                      -5-
J-A06009-17


to “prevent incomplete or ‘fudging’ of reports which would fail to reveal fully

the facts and opinions of the expert or his grounds therefore[.]” Pa.R.C.P.

4003.5, Comment.

       After reviewing the record and the briefs of the parties, we conclude

that the trial court opinion denying the estate’s post-trial motions, authored

by the Honorable Arthur L. Zulick, thoroughly and adequately addresses this

claim. See Trial Court Opinion, 2/12/15, at 5-10 (concluding that anti-

nausea drug issue was not a separate claim of malpractice, but rather an

evidentiary buttress for the claim that Dr. Chen did not initially direct James

to take Kathleen to the hospital; that Dr. Loughrey conceded in his

testimony that the prescription was not a breach of the standard of care;

that Dr. Elfant’s testimony did not constitute a surprise; and that there is no

indication in the transcript that Dr. Coady testified regarding the anti-nausea

drug).1 We therefore conclude that the estate is due no relief on this issue.

       Next, the estate argues that the trial court erred in permitting the

defense to present improper character evidence in support of Dr. Chen.

Several nurses and physician’s assistants testified as to Dr. Chen’s
____________________________________________


1
  In its statement of the case, the estate purports to argue that its issue with
Dr. Coady was his testimony regarding Kathleen’s use of blood thinners pre-
surgery. We remind counsel that all argument is to be excluded from the
statement of the case. See Pa.R.A.P. 2117(b). In the argument section of
the estate’s brief, no mention is made of Dr. Coady opining on Kathleen’s
pre-surgical use of blood thinners. See Appellant’s Brief, at 16-17. To the
extent the estate’s argument is based upon Dr. Coady’s testimony on the
use of blood thinners, the argument is waived.



                                           -6-
J-A06009-17


reputation in the community for communicating with patients. The estate

contends that this testimony was impermissible under the Rules of Evidence.

      As noted by Appellees and the trial court, however, the estate did not

object at trial to most of this testimony. The estate only identifies three

instances where it preserved this objection: 1) During the testimony of nurse

Lori Beloni, 2) during the testimony of nurse Jacqueline Venitiere, and 3)

during the testimony of physician’s assistant Tiffany Mazur. However, the

objections proffered by the estate to nurse Beloni’s and nurse Venitiere’s

testimony were objections to the foundation for reputation evidence. See

N.T., Jury Trial, 8/6/14, at 233-235, 264. The estate did not base any

objection to the nurses’ testimony on the grounds that reputation testimony

was improper.

      Thus, the only issue preserved for appeal, see Pa.R.A.P. 302(a), is the

objection to physician’s assistant Mazur’s testimony. See N.T., Jury Trial,

8/8/14, at 12-13. On this issue, we have reviewed the record and the briefs

of the parties, and conclude that the trial court opinion denying the estate’s

post-trial motions thoroughly and adequately addresses this claim. See Trial

Court Opinion, 2/12/15, at 11-14 (concluding that Dr. Chen’s credibility had

been attacked by James’s testimony regarding the initial post-surgery call

and thus, the evidence was admissible under the Rules of Evidence, and that

in any event, the estate suffered no prejudice from the admission of Mazur’s




                                    -7-
J-A06009-17


testimony on Dr. Chen’s reputation for truthfulness). The estate’s second

issue on appeal therefore merits no relief.

      Finally, the estate argues that the trial court erred in permitting the

defense to question Dr. Stark regarding the Connecticut consent decree. The

estate’s short, one page argument on this issue contains no citation to

authority. “[W]here an appellate brief fails to provide any discussion of a

claim with citation to relevant authority or fails to develop the issue in any

other meaningful fashion capable of review, that claim is waived.” Umbelina

v. Adams, 34 A.3d 151, 161 (Pa. Super. 2011) (citation omitted; brackets

in original). In spite of the absence of any citation to any authority for its

argument, the estate’s brief manages to raise a cognizable claim. We

therefore decline to find it waived.

      However, after reviewing the record and the briefs of the parties, we

conclude that the trial court opinion denying the estate’s post-trial motions

thoroughly and adequately addresses this claim. See Trial Court Opinion,

2/12/15, at 14-17 (concluding that exploration of the consent decree issue

was appropriate during voir dire of Dr. Stark, as the possession of an

unrestricted medical license was a pre-requisite to his testimony under the

MCARE Act). Thus, the estate’s final issue on appeal merits no relief.

      Judgment affirmed. Jurisdiction relinquished.




                                       -8-
J-A06009-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/13/2017




                          -9-